J-S33033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 DENNIS MCKEITHAN                          :
                                           :
                    Appellant              :   No. 427 EDA 2021

           Appeal from the PCRA Order Entered January 25, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0101441-1983


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                          FILED MARCH 4, 2022

      Dennis McKeithan appeals from the denial of his petition for relief under

the Post Conviction Relief Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. He

argues that the PCRA court erred by dismissing his petition as untimely. We

affirm.

      A jury convicted McKeithan of five counts of robbery, one count of

conspiracy, and one count of possessing an instrument of crime. The trial court

sentenced him to an aggregate term of 57 to 115 years’ incarceration. We

affirmed the judgment of sentence and McKeithan did not file a petition for

allowance of appeal to our Supreme Court. See Commonwealth v.

McKeithan, 496 A.2d 852 (Pa.Super. filed May 10, 1985) (unpublished

memorandum).

      McKeithan filed the instant counseled petition, his sixth, seeking in the

alternative a reversal of his convictions, vacation of his sentence, or the grant
J-S33033-21



of a new trial. PCRA Petition, filed 8/30/19. He acknowledged the untimeliness

of the petition and raised both the governmental interference and unknown

fact time-bar exceptions. Id. at 29. For the governmental interference

exception,    McKeithan   alleged   the   Commonwealth   presented      perjured

testimony, withheld exculpatory evidence, and committed prosecutorial

misconduct by presenting perjured testimony. Id. at 29-30. For the unknown

fact exception, he alleged that the Commonwealth’s star witness, Jean Wilson,

committed perjury. Id. at 31.

      Regarding Jean Wilson’s testimony, McKeithan alleged that he raised the

claim within one year of learning this information, as Wilson was interviewed

on May 31, 2018. Id. at ¶ 111. He also maintained that he was diligent in

contacting Wilson. He alleged that “[w]hen he learned from a fellow

parishioner that she was a member of a Philadelphia church he wrote to the

pastor. He attempted to have outside supporters call and reach Wilson for an

interview.” Id. at ¶ 112. McKeithan does not specify when he learned of this

information from the parishioner. He did allege that investigators contacted

Wilson in January 2018 and she eventually agreed to be interviewed in May

2018. Id. She also signed an affidavit in August 2018. A portion of Wilson’s

affidavit is below, in which she claimed that she was pressured to identify

McKeithan as a participant in the robbery and that her trial testimony was not

correct.

           The police and the prosecution asked me to identify Dennis
           McKeithan as one of the individuals who came into the bar
           and robbed the bar and the patrons. I had repeatedly told

                                      -2-
J-S33033-21


         them that [McKeithan] did not rob the bar and that he was
         not in the bar during the robbery. However, they kept on
         telling me that he was there and showing me pictures. They
         kept on and on.

         All of this pressure confused me. Since [McKeithan] was
         sitting at the defense table at trial, it seemed like I had to
         name him as a robber. So, I did identify him as a robber at
         trial.

         However, my testimony at trial was not correct. Dennis
         McKeithan was not in the Sweet Love Lounge that night. I
         did not see him during the robbery. He was not one of the
         robbers.

Id. at Exhibit B (Wilson Affidavit), dated 8/22/18, at ¶¶ 8-10.

      On March 4, 2020, McKeithan filed an amended PCRA petition with

permission of the court, alleging new evidence from Derrick Harold, his co-

defendant, and Robin Fears, a trial witness. He attached statements from

both. See Amended PCRA Petition, filed 3/4/20, at Exhibit S (Harold

Statement, dated 8/25/19) and T (Fears Statement, dated 9/2/19),

respectively. He noted that his pro bono team initially contacted Harold in the

Summer of 2019 “after an intensive internet search[.]” Amended PCRA

Petition at ¶ 136. McKeithan stated that Harold gave a statement on August

25, 2019, after being contacted by McKeithan’s attorneys. Id. at ¶ 119. In his

statement, Harold alleged that McKeithan was not at the Sweet Love Lounge

and had no part in the robbery. Harold Statement, at ¶ 4. He also stated that

he was brought to the courthouse to testify in McKeithan’s case but was not

called to testify. Id. at ¶ 14.




                                     -3-
J-S33033-21



      Regarding Fears, McKeithan stated that after his attorneys contacted

her on September 3, 2019, Fears gave a statement. Amended PCRA Petition

at ¶ 121. Fears’ statement read that she “may have been confused about the

identification of [McKeithan] as a robber.” Fears Statement at ¶14.

Additionally, her statement read that “because everyone was saying that it

was him Dennis Solo McKeithan, I assumed it was him.” Id. at ¶ 15.

      The Commonwealth filed a motion to dismiss the petition as untimely.

The PCRA court filed a notice of its intent to dismiss the petition pursuant to

Pa.R.Crim.P. 907 and ultimately denied McKeithan’s petition, concluding that

it was untimely and that he failed to satisfy any time-bar exception. This timely

appeal followed.

      McKeithan raises the following issues:

         I.     Whether the PCRA Court erred in dismissing Mr.
                McKeithan’s petition as untimely filed on its face when
                Mr. McKeithan properly pleaded that he had met the
                government interference exception to the timeliness
                requirement under § 9545(b)(1)(i)?

         II.    Whether the PCRA Court erred in dismissing Mr.
                McKeithan’s petition as untimely filed on its face when
                Mr. McKeithan properly pleaded that he had met the
                “unknown facts” exception to the timeliness
                requirement under § 9545(b)(1)(ii)?

         III.   Whether the PCRA Court abused its discretion in
                dismissing Mr. McKeithan’s petition as untimely filed
                on its face without first granting leave for Mr.
                McKeithan to amend his pleadings under Pa.R.C.P.
                905(A) and Pa.R.C.P. 907(1)?

         IV.    Whether the PCRA Court abused its discretion in
                dismissing Mr. McKeithan’s petition as untimely filed
                as a matter of fact without first holding an evidentiary

                                      -4-
J-S33033-21


               hearing when Mr. McKeithan raised material issues of
               fact underlying his claim that met the government
               interference exception to the timeline requirement
               under § 9545(b)(1)(i)?

         V.    Whether the PCRA Court abused its discretion in
               dismissing Mr. McKeithan’s petition as untimely filed
               as a matter of fact without first holding an evidentiary
               hearing when Mr. McKeithan raised material issues of
               fact underlying his claim that met the “unknown facts”
               exception to the timeliness requirement under §
               9545(b)(1)(ii)?

McKeithan’s Br. at 2-3 (answers of trial court omitted).

      We review the grant or denial of PCRA relief by determining “whether

the PCRA court’s ruling is supported by the record and free of legal error.”

Commonwealth v. Presley, 193 A.3d 436, 442 (Pa.Super. 2018) (citations

omitted).

      A petitioner must file a PCRA petition within one year of the judgment

of sentence becoming final. “A judgment of sentence becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). After

the one-year deadline, a petitioner must plead and prove at least one of the

time-bar exceptions:
        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation
        of the claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United
        States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

                                     -5-
J-S33033-21


             (iii) the right asserted is a constitutional right that was
             recognized by the Supreme Court of the United States or
             the Supreme Court of Pennsylvania after the time period
             provided in this section and has been held by that court to
             apply retroactively.

Id. at § 9545(b)(1)(i)-(iii). The exception must be raised within one year of

the date that the claim could have been presented. Id. at § 9545(b)(2).1

        Here, McKeithan’s judgment of sentence became final on June 9, 1985,

when the time to file a petition for allowance of appeal with our Supreme Court

expired. See id. at § 9545(b)(3). Thus, the instant petition – which he filed

34 years after his judgment became final – is patently untimely.

        McKeithan claims that he has satisfied the governmental interference

time-bar exception based on “the new evidence provided by Jean Wilson and

[] the new evidence provided by the [District Attorney’s Conviction Integrity

Unit (“CIU”)].” McKeithan’s Br. at 27. He alleges that her 2018 interview shows

that she gave a statement to police exonerating him but that it was destroyed

when the case file was destroyed, which he learned from the CIU. He

maintains that this rises to the level of a Brady violation.2

        To    establish   the   governmental     interference   time-bar   exception,

McKeithan must show that the government interfered with his ability to raise

a claim “in violation of the Constitution or laws of this Commonwealth or the

Constitution or laws of the United States.” 42 Pa.C.S.A. § 9545(b)(1)(i).
____________________________________________


1For claims raised prior to December 24, 2017, a petitioner must raise the
exception within 60 days. See Act 2018, Oct. 24, P.L. 894, No. 146, § 3.

2   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -6-
J-S33033-21



      Here, McKeithan’s claim under the governmental interference time-bar

fails. First, his claim of a Brady violation is one of speculation. In her

statement to McKeithan’s investigators, Wilson stated that she told the police

that McKeithan did not rob the bar and was not in the bar. There is nothing in

her statement suggesting that the police memorialized this into a written

statement. Thus, McKeithan fails to show that his failure to raise his claim was

a result of governmental interference.

      Furthermore, his claim regarding potential exculpatory information in

the police file is meritless as it is also speculative. McKeithan claims that it is

not speculative because “the CIU has uncovered evidence of widespread

Brady violations that generally plagued the Philadelphia police department

during this time; and . . . new evidence was located in [McKeithan’s] case by

the CIU that gives weight to his specific Brady claim.” McKeithan’s Br. at 30.

He also maintains that he did not have access to the information provided by

the CIU before 2018. See id.

      McKeithan essentially asks us to assume misconduct occurred in his case

because the CIU has found alleged misconduct in other cases. We cannot do

as he asks. As the PCRA petitioner, McKeithan bears the burden of pleading

and proving the applicability of a time-bar exception. Even accepting as true

everything McKeithan has pleaded, for purposes of argument, his allegations

of occurrences in other cases is insufficient to raise an inference that similar

things happened in McKeithan’s case. As the PCRA court concluded,

McKeithan’s suggestion that exculpatory information had to have been within

                                       -7-
J-S33033-21



the police files that were destroyed is speculative. It does not satisfy the

governmental interference time-bar exception.

      McKeithan also claimed relief under the unknown fact time-bar

exception. The “unknown facts” include Wilson’s recantation, Harold’s

statement, and Fears’ statement. See McKeithan’s Br. at 35. Regarding his

exercise of due diligence, McKeithan cites his pro se incarcerated status and

argues that “the Pennsylvania Supreme Court has noted that incarcerated

prisoners have a particular lack of access to public records and legal research

that is relevant to timeliness inquiries.” Id. at 22-23, 36, 38 (citing

Commonwealth v. Burton, 158 A.3d 618, 637-38 (Pa. 2017)). We address

each of McKeithan’s suggested new facts separately.

      To establish the unknown fact time-bar exception, McKeithan must show

“(1) the facts upon which the claim [is] predicated were unknown and (2)

could not have been ascertained by the exercise of due diligence.”

Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007) (citing 42

Pa.C.S.A. § 9545(b)(1)(ii)). Due diligence does not require “perfect vigilance

[or] punctilious care” but rather “reasonable efforts by a petitioner, based on

the particular circumstances, to uncover facts that may support a claim for

collateral relief[.]” Commonwealth v. Burton, 121 A.3d 1063, 1071

(Pa.Super. 2015). “[T]he focus of this exception is on the newly discovered

facts, not on a newly discovered or newly willing source for previously known

facts.” Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015)

(citations and quotation marks omitted).

                                     -8-
J-S33033-21



      Here, the PCRA court concluded that McKeithan failed to satisfy the

unknown fact exception because he failed to show his due diligence in

obtaining the allegedly new facts. It concluded that he did not explain “what,

if any steps he took to obtain these ‘unknown facts’” from Fears, Wilson, or

Harold. PCRA Ct. Op., filed 5/10/21, at 11. The PCRA court made note of

McKeithan’s “impressive aptitude at advancing multiple PCRA claims through

multiple attorneys over the years.” Id.

      McKeithan’s allegations were insufficient to establish his due diligence

in attempting to obtain the “unknown facts” on which he relies. We address

McKeithan’s allegations regarding Wilson’s, Harold’s, and Fears’ statements

separately.

Wilson’s Recantation

      In her statement to McKeithan’s investigators, Wilson recanted her trial

testimony identifying McKeithan as one of the robbers the night of the crime.

Her statement reads that “my testimony at trial was not correct. Dennis

McKeithan was not in the Sweet Love Lounge that night. I did not see him

during the robbery. He was not one of the robbers.” McKeithan pleaded that

he did not know of this recantation until his attorneys contacted Wilson in

January 2018. He also explained that he initially was able to locate Wilson

after contacting a parishioner of her church. However, his petition did not

identify when he initially began his attempts at contacting Wilson.




                                     -9-
J-S33033-21



Harold’s Statement

      In his statement, Harold alleged that McKeithan was not at the Sweet

Love Lounge the night of the crime and was not one of the robbers. McKeithan

alleged that he was not able to discover this information until his investigators

contacted Harold after an intensive internet search. However, his petition did

not allege when this search began.

Fears’ Statement

      In her statement, Fears stated that she may have been confused in

identifying McKeithan as one of the robbers and that she assumed McKeithan

was involved because that is what “everyone else was saying.” McKeithan

pleaded that he received this information after his attorneys contacted Fears

in September 2019. However, his petition does not specify when he initially

decided to seek out Fears.

      As explained above, McKeithan failed to plead and prove his due

diligence in uncovering these new facts to raise his claim under Section

9545(b)(1)(ii). Having failed to prove any time bar exception, his petition is

patently untimely and the PCRA court did not err in dismissing the petition.

Furthermore, because the petition is untimely, we do not address the merits

of McKeithan’s appellate claims. We affirm the order of the PCRA court

dismissing the PCRA petition as untimely.

      Order affirmed.

Judge Bowes joins the memorandum.

Judge Nichols concurs in the result.

                                       - 10 -
J-S33033-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2022




                          - 11 -